                          United States District Court
                                    for the
                          Southern District of Florida

United States of America,                )
                                         )
v.                                       )
                                           Criminal Case No. 16-20575-Scola
                                         )
Yina Maria Castaneda Benavidez,          )
Defendant.                               )

             Order Denying Motion for Compassionate Release
       Before the Court is Defendant Yina Maria Castaneda Benavidez’s motion
to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court has also
considered the Government’s response to that motion. (ECF No. 564.) For the
reasons set forth below, the Court denies the Defendant’s motion (ECF No.
559).
       In October 2019, Castaneda Benavidez was convicted, by a jury, of a
conspiracy to distribute more than five kilograms of cocaine, knowing that it
would be unlawfully imported into the United States. At sentencing, the Court
found Castaneda Benavidez responsible for at least 629 kilograms of cocaine
and assessed her a three-level enhancement for being an organizer and leader
of the conspiracy. Although her resulting guideline range was 324 to 405
months’ imprisonment, the Court sentenced her to 270 months. Castaneda
Benavidez’s projected release date is December 2035. She has, therefore,
completed but a small fraction of her sentence.
       The Government does not dispute that Castaneda Benavidez exhausted
her administrative remedies. Nonetheless, as set forth below, the Court finds
release according to 18 U.S.C. § 3582(c)(1)(A)(i) is not appropriate in this case
for the following reasons.
       First, Castaneda Benavidez’s has not met her burden of showing
“extraordinary and compelling reasons” supporting her release. If an inmate
has a chronic medical condition that has been identified by the CDC as
elevating an inmate’s risk of becoming seriously ill from COVID-19, that
condition may constitute “extraordinary and compelling reasons,” especially for
inmates over the age of 65. Castaneda Benavidez is only forty-two years old,
being treated for or diagnosed with hypertension and asthma. As the
Government points out, and as Castaneda Benavidez’s health records reflect,
these conditions are well controlled, with medications’ being provided by her
institution. Castaneda Benavidez is fully ambulatory and engages in all normal
activities of daily living. Accordingly, the Court finds she has not identified a
medical condition that renders her at a particularly high risk of severe illness
from COVID-19. Even more importantly, however, Castaneda Benavidez has
refused her institution’s offering of the Pfizer COVID-19 vaccine. She has no
known contraindications for the vaccine. And, so, based on her refusal of the
vaccine alone, a finding of extraordinary and compelling circumstances is
unwarranted. See, e.g., United States v. Austin, 15-20609, 2021 WL 1137987,
at *2 (E.D. Mich. Mar. 25, 2021) (“A prisoner cannot on the one hand point to
the risk of severe illness, while on the other hand refuse to participate in basic
precautionary measures such as vaccination.”)
       Nor does Castaneda Benavidez’s possible breast cancer qualify as an
extraordinary or compelling circumstance. Contrary to her allegations,
Castaneda Benavidez received a second ultrasound and a mammogram in
September 2020. Based on those studies, a doctor concluded an invasive
medical procedure is unnecessary and that the detected masses are benign.
Castaneda Benavidez’s medical records also indicate there would be multiple
risks and potential complications associated with a biopsy of the area.
Accordingly, the Court does not find that this condition qualifies as a
circumstance warranting immediate release. Cf. United States v. Oreste, Case
No. 14-cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.) (granting compassionate
release for a defendant with end-stage renal failure, heart failure, diabetes, and
a history of respiratory illnesses after he completed 60% of his sentence).
       Second, even if Castaneda Benavidez had shown extraordinary and
compelling reasons in favor of her release, she did not demonstrate that the §
3553 factors weigh in favor of her release. Under the applicable policy
statement, the Court must deny a sentence reduction unless it determines the
defendant “is not a danger to the safety of any other person or to the
community.” U.S.S.G. § 1B1.13(2). Additionally, the Court must consider the §
3553(a) factors, as applicable, as part of its analysis. See § 3582(c)(1)(A); United
States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
       While there is no evidence of acts of violence by Castaneda Benavidez,
related to her conviction, she nonetheless trafficked in a large amount of
cocaine that made its way to the streets of the United States. And, when
presented with an opportunity to take responsibility for her crimes, she
declined. Most importantly, in light of how little of her sentence she has served,
granting Castaneda Benavidez an immediate release would not promote respect
for the law, provide just punishment for her offense, or afford adequate
deterrence. In short, releasing Castaneda Benavidez now is not consistent with
promoting respect for the law or the § 3553 factors.
       On the other hand, and noting the Government’s agreement, the Court
once again urges BOP to take all appropriate measures to treat all of
Castaneda Benavidez’s medical conditions, including any appropriate
diagnostic procedures to rule out and/or address her breast-cancer concerns.
      Accordingly, the Court denies Castaneda Benavidez’s motion for
compassionate release, in large part, granting it only to the extent the Court
urges the care addressed in the previous paragraph. (ECF No. 559).
      Done and ordered at Miami, Florida, on June 24, 2021.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
